UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS RICHARDSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:15-cr-00492-RBH-1)


Submitted:   May 26, 2016                  Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Curtis Richardson, Appellant Pro Se.  Christopher Dolan Taylor,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Richardson seeks to appeal the district court’s order

finding    pretrial   detention   appropriate.    However,    because

Richardson subsequently entered a plea of guilty in the district

court, we conclude that his appeal is moot, see Murphy v. Hunt,

455 U.S. 478, 481-82 (1982), and we dismiss the appeal on that

basis.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             DISMISSED




                                   2